

115 S1074 IS: Electronic Signature Standards Act of 2017
U.S. Senate
2017-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1074IN THE SENATE OF THE UNITED STATESMay 9, 2017Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide uniform standards for the use of electronic
			 signatures for third-party disclosure authorizations.
	
 1.Short titleThis Act may be cited as the Electronic Signature Standards Act of 2017.
 2.Uniform standards for the use of electronic signatures for third-party disclosure authorizationsParagraph (3) of section 6061(b) of the Internal Revenue Code of 1986 is amended to read as follows:
			
				(3)Published guidance
 (A)In generalThe Secretary shall publish guidance as appropriate to define and implement any waiver of the signature requirements or any method adopted under paragraph (1).
 (B)Electronic signatures for third-party disclosure authorizationsNot later than 6 months after the date of the enactment of this subparagraph, the Secretary shall publish guidance to establish uniform standards and procedures for the acceptance of practitioner signatures of digital or other electronic form for purposes of—
 (i)any request for disclosure of a taxpayer's return or return information under section 6103(c), and (ii)any power of attorney executed by the taxpayer.
 (C)PractitionerFor purposes of subparagraph (B), the term practitioner means any individual in good standing who is regulated under section 330 of title 31, United States Code..